DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/31/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 7-8, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumagai et al. (U.S. Patent No. 7986343) hereinafter referred to as Kumagai.

Regarding Claim 1, Kumagai discloses an image processing device, comprising:
circuitry configured to:
select a set of frames from a first plurality of frames of a first moving image and a second plurality of frames of a second moving image (e.g. according to fig. 12, each imaging system 601a and imaging system 601b captures sequential images at time t1 and time t2), wherein
the first plurality of frames of the first moving image is captured by a first camera (e.g. imaging system 601a as depicted in fig. 12),
the second plurality of frames of the second moving image is captured by a second camera (e.g. imaging system 601b as depicted in fig. 12), and
a count of the set of frames is less than a count of the first plurality of frames and the second plurality of frames (e.g. according to fig. 12, each imaging system captures two images which is less than the combined four images captured by imaging systems 601a and 601b); and
acquire positional shift amounts of the selected set of frames (e.g. FIG. 12 illustrates an image that is pixel-shifted once with this configuration, and is stored into an image memory. The time when a first image is captured is referred to as image capture time 1, and time when a second image is captured after pixel shift (after the glass plate is tilted) is referred to as image capture time 2; column 16 lines 13-18).

Regarding Claim 2, Kumagai discloses the image processing device according to claim 1, wherein
the circuitry is further configured to stabilize the positional shift amounts based on an average of the positional shift amounts of the selected set of frames (e.g. it is essential to eliminate or correct a shake occurring in the pixel shift in order to employ the pixel shift technique to compensate for a reduction in resolution, which is a drawback of the multi-eye type that is adopted so as to achieve a small size and a thin thickness; column 3 lines 5-9).

Regarding Claim 7, claim 7 is rejected for the same reasons set forth in the rejection of claim 1.

Regarding Claim 8, claim 8 is rejected for the same reasons set forth in the rejection of claim 2.

Regarding Claim 13, claim 13 is rejected for the same reasons set forth in the rejection of claim 1.

Regarding Claim 14, claim 14 is rejected for the same reasons set forth in the rejection of claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 9, 11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai; in view of Tonogai et al. (U.S. Patent Publication No. 20100110180) hereinafter referred to as Kumagai.

Regarding Claim 3, Kumagai fail to explicitly disclose the image processing device according to claim 1, wherein
the circuitry is further configured to stabilize the positional shift amounts based on an average of the positional shift amounts of frames of the first plurality of frames and the second plurality of frames, and
a value of each of the positional shift amounts corresponding to each of the first plurality of frames and the second plurality of frames is in a range.
However, Tonogai teaches the circuitry is further configured to stabilize the positional shift amounts based on an average of the positional shift amounts of frames of the first plurality of frames and the second plurality of frames (e.g. the failure of the search process is determined and the corrected position shift amount is calculated using the statistical value (typically, average value) of the position shift amount calculated for a plurality of input images acquired by a series of imaging of a plurality of times, or using the statistical value of the performance value in a series of imaging of a plurality of times executed in the past; paragraph 451), and
a value of each of the positional shift amounts corresponding to each of the first plurality of frames and the second plurality of frames is in a range (e.g. the failure of the search process is determined and the corrected position shift amount is calculated using the statistical value (typically, average value) of the position shift amount calculated for a plurality of input images acquired by a series of imaging of a plurality of times, or using the statistical value of the performance value in a series of imaging of a plurality of times executed in the past; paragraph 451. See also paragraph 159).


Regarding Claim 5, Kumagai fail to explicitly disclose the image processing device according to claim 1, wherein
the circuitry is further configured to select the set of frames in an order. 
However, Tonogai teaches the circuitry is further configured to select the set of frames in an order (e.g. assume that the images are acquired in the order of input images IMG1_1, IMG1_2, and IMG1_3 through a series of imaging; paragraph 384).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kumagai’s invention to include Tonogai’s method, because it provides an image processing device capable of appropriately generating a synthetic image with an enlarged dynamic range even in a case where a measuring article is moving.

Regarding Claim 9, claim 9 is rejected for the same reasons set forth in the rejection of claim 3.

Regarding Claim 11, claim 11 is rejected for the same reasons set forth in the rejection of claim 5. 

Regarding Claim 15, claim 15 is rejected for the same reasons set forth in the rejection of claim 3.

Regarding Claim 17, claim 17 is rejected for the same reasons set forth in the rejection of claim 5.

Claims 4, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai; in view of Takeshima (U.S. Patent Publication No. 20130039565) hereinafter referred to as Takeshima.

Regarding Claim 4, Kumagai fail to explicitly disclose the image processing device according to claim 1, wherein
the circuitry is further configured to:
classify the positional shift amounts into a plurality of classes; and
stabilize the positional shift amounts based on an average of the positional shift amounts belonging to a class of the plurality of classes. 
However, Takeshima teaches classify the positional shift amounts into a plurality of classes (e.g. the plurality of analysis images and the plurality of background images are classified into the N image groups according to the position shift amount of a shift in imaging position, and difference images are generated for each of the image groups after classification; paragraph 14); and
stabilize the positional shift amounts based on an average of the positional shift amounts belonging to a class of the plurality of classes (e.g. the position range of #1.5.sigma. is set as a standard region division unit .DELTA.P, but in terms of the factor of 1.5 to determine a division unit for the standard deviation .sigma. (generally, the distribution width w) may be provided as an adjustment factor .alpha. that can be changed automatically or manually by an operator. In this case, specifically, a configuration for, in the image classifying section 33, setting the adjustment factor .alpha. to adjust the region division unit .DELTA.P, determining a region unit .mu.1.+-..alpha..times.w1 for analysis images and a region unit .
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kumagai’s invention to include Takeshima’s invention, because it provides an imaging method of combining a and classifying images into different groups.

Regarding Claim 10, claim 10 is rejected for the same reasons set forth in the rejection of claim 4.

Regarding Claim 16, claim 16 is rejected for the same reasons set forth in the rejection of claim 4.

Claims 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai; in view of Yamashita et al. (U.S. Patent Publication No. 20100141735) hereinafter referred to as Yamashita.

Regarding Claim 6, Kumagai fail to explicitly disclose the image processing device according to claim 2, wherein
the circuitry is further configured to combine the first moving image and the second moving image based on the stabilized positional shift amounts to obtain a panoramic moving image. 
However, Yamashita teaches the circuitry is further configured to combine the first moving image and the second moving image based on the stabilized positional shift amounts to obtain a panoramic moving image (e.g. although the panoramic image can be . 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kumagai’s invention to include Yamashita’s imaging apparatus, because it provides an imaging method of combining a plurality of imaged images to create a panoramic image.

Regarding Claim 12, claim 12 is rejected for the same reasons set forth in the rejection of claim 6.

Regarding Claim 18, claim 18 is rejected for the same reasons set forth in the rejection of claim 6.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumagai; in view of Kishima (U.S. Patent Publication No. 9322782) hereinafter referred to as Kishima.

Regarding Claim 19, Kumagai fails to disclose the image processing device according to claim 1, wherein the circuitry is further configured to:
match spatial frequencies of the first moving image with spatial frequencies of the second moving image; and
acquire the positional shift amounts based on the match.
However, Kishima teaches match spatial frequencies of the first moving image with spatial frequencies of the second moving image (e.g. a calculation unit configured to analyze spatial frequency of the generated image, and calculate positional information in the optical axis direction of the fluorescent label by using at least results of the analysis, obtain moving images by moving the generated image by one or more pixels set in advance in one or ; and
acquire the positional shift amounts based on the match (e.g. a calculation unit configured to analyze spatial frequency of the generated image, and calculate positional information in the optical axis direction of the fluorescent label by using at least results of the analysis, obtain moving images by moving the generated image by one or more pixels set in advance in one or more directions, obtain a correlation between the generated image and each of the obtained moving images, and determine one of the one or more directions of one of the obtained moving images having lowest correlation; see claim 1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kumagai’s invention to include Kishima’s image obtaining unit, to provide an image obtaining apparatus and an image obtaining method, which are capable of efficiently taking an image of a biological sample to which a fluorescent label is attached.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAFEMI OLUDAYO SOSANYA whose telephone number is (571)270-1069.  The examiner can normally be reached on M-F 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN BRUCKART can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/OBAFEMI O SOSANYA/         Primary Examiner, Art Unit 2423